*82ORDER
The Disciplinary Review Board on April 27, 1998, having filed with the Court its decision concluding that CLARK B. SCHOR of BELLEVILLE, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15 (failure to comply with the recordkeeping requirements of Rule 1:21-6) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be temporarily suspended from the practice of law until the Office of Attorney Ethics is able to determine that respondent is complying fully with the recordkeeping requirements of Rule 1:21-6;
And the Disciplinary Review Board having determined that on reinstatement to practice and for a period of two years thereafter, respondent should be required to provide to the Office of Attorney Ethics every six months a certification by a certified public accountant that respondent is complying fully with Rule 1:21-6;
And good cause appearing;
It is ORDERED that CLARK B. SCHOR is hereby reprimanded; and it is further
ORDERED that respondent is temporarily suspended from the practice of law, effective immediately; and it is further
*83ORDERED that the suspension from practice continue until respondent demonstrates to the Office of Attorney Ethics that he is complying fully with Rule 1:21-6; and it is further
ORDERED that on reinstatement to practice, respondent shall provide to the Office of Attorney Ethics every six months for a period of two years and until further Order of the Court, a certification by a certified public accountant that respondent is complying fully with Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.